cv-00678-JS-AYS Document 53-2 Filed 05/24/21 Page 1 of 1 PagelD #: 315

Case 2:21

 

 

UOTBIISIBOY JOAML’T JO dO

IopeN ‘japlomyosy_ ‘“f Apu

7. 7 eo OF LZ Lz0z ‘21 Aew

UO JINOD SIy} JO Teas pue puevy AW JopuN UdAIH

9002 ‘21 Ae
UO 9}L}S SITY} JO SJINOD OY} [[! UI Me Je JO[ISUNOD puR JoAMxT B SB DOT}OBId 0} pope A[Np sem

HLINS WI NOA-ONNS ANIYSHLVS

‘BUIPUL]S POOS UT SI IZAMET BUIMOTLOJ SY} JEU} AfI7.199 0} SI STU],

BUIPUD]G POOD fo ajvrfysaD

DYNOO AWHAdAS NI
VLOSUNNIW 4O ALVIS

 

   

 
